DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 01/11/2022. Claims 1-2, 5, 8, 10 and 13 are amended. Claims 3-4, 6-7, 9, 11-12 and 14-20 are cancelled. Claims 1-2, 5, 8, 10 and 13 are currently pending.
The rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the rejection(s) of claim(s) 1-2, 5, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Rohaninejad in view of Jackson, III and Jones; and claim 13 under 35 U.S.C. 103 as being unpatentable over Rohaninejad in view of Jackson, III, Jones and Dominguez, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 2016/0113762 A1 to Clague discloses a tissue approximation device including magnets and tethers (figs. 5a-5b), but fails to teach the magnets including a spherical shape or the clips configured to grasp a lesion and provide counter-traction in the lesion, and it would not be obvious to one of ordinary skill to modify the device as claimed, since Clague discloses the tethers functioning to bring the magnets into approximation with each other (para. [0060]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIGID K BYRD/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771